United States Court of Appeals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                        ____________

No. 15-1177                                                      September Term, 2016
                                                                        CFPB-2014-CFPB-0002

                                                           Filed On: February 16, 2017
PHH Corporation, et al.,

              Petitioners

       v.

Consumer Financial Protection Bureau,

              Respondent


       BEFORE:        Garland*, Chief Judge, and Henderson, Rogers, Tatel, Brown,
                      Griffith, Kavanaugh, Srinivasan, Millett, Pillard, and Wilkins,
                      Circuit Judges

                                           ORDER

        Upon consideration of respondent’s petition for rehearing en banc, the briefs amici
curiae in support of the petition, the response of the United States to the petition, the
response of the petitioners to the petition, the supplemental response of petitioners, and the
vote in favor of the petition by a majority of judges eligible to participate, it is

         ORDERED the petition be granted. Case No. 15-1177 will be reheard by the court
sitting en banc. It is

       FURTHER ORDERED that the judgment filed October 11, 2016 be vacated. It is

     FURTHER ORDERED that oral argument before the en banc court be heard on
Wednesday, May 24, 2017, in Courtroom # 20, Sixth Floor. It is

        FURTHER ORDERED that, in addition to filing briefs electronically, the parties file 30
paper copies of each of their final briefs and the deferred appendix, in accordance with the
following schedule:

              Brief for Petitioners                 March 10, 2017

              Deferred Appendix                     March 10, 2017
              (Public Filed 11/30/15
              & Sealed Filed 12/1/15)




*Chief Judge Garland did not participate in this matter.
                    United States Court of Appeals
                                FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                           ____________
No. 15-1177                                                       September Term, 2016


               Brief(s) for Amici Curiae             March 10, 2017

               Brief for Respondent                  March 31, 2017

               Brief(s) for Amici Curiae             March 31, 2017

               Reply Brief for Petitioners           April 10, 2017

        While not otherwise limited, the parties are directed to address in their briefs the
following issues:

         1. Is the CFPB's structure as a single-Director independent agency consistent with
Article II of the Constitution and, if not, is the proper remedy to sever the for-cause provision
of the statute?

       2. May the court appropriately avoid deciding that constitutional question given the
panel's ruling on the statutory issues in this case?

       3. If the en banc court, which has today separately ordered en banc consideration of
Lucia v. SEC, 832 F.3d 277 (D.C. Cir. 2016), concludes in that case that the administrative
law judge who handled that case was an inferior officer rather than an employee, what is the
appropriate disposition of this case?

        Parties are directed to hand deliver the paper copies of their submissions to the Clerk’s
office by the date due. To enhance the clarity of their briefs, the parties are urged to limit the
use of abbreviations, including acronyms. While acronyms may be used for entities and
statutes with widely recognized initials, briefs should not contain acronyms that are not widely
known. See D.C. Circuit Handbook of Practice and Internal Procedures 41 (2017); Notice
Regarding Use of Acronyms (D.C. Cir. Jan. 26, 2010).

        Because the briefing schedule is keyed to the date of oral argument, the court will
grant requests for extension of time limits only for extraordinarily compelling reasons. The
briefs and appendix must contain the date the case is scheduled for oral argument at the top
of the cover. See D.C. Cir. Rule 28(a)(8).

      Separate order(s) will issue scheduling the time of oral argument and allocating oral
argument time.

                                             Per Curiam

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Michael C. McGrail
                                                             Deputy Clerk




                                              Page 2